Citation Nr: 9908918	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  97-15 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for right ear hearing 
loss, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
November 1945.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of May 1996, from 
the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The Board notes that the issue of an increased rating for a 
right ankle disability was originally part of this claim.  
During his personal hearing, conducted in September 1997, the 
veteran stated that he would be satisfied with a 20 percent 
evaluation for his ankle disability.  This is the highest 
schedular evaluation.  An increased evaluation, of 20 
percent, was granted via a rating decision of September 1997.  
The Board agrees that the veteran's appeal has been satisfied 
as to this issue.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's right ear average pure tone hearing loss is 
over 97 decibels (level XI).

3.  Service connection has not been established for left ear 
hearing loss, and the left ear is not totally deaf.



CONCLUSION OF LAW

The criteria for an increased rating for service-connected 
right ear hearing loss are not met.  38 U.S.C.A. §§ 1155, 
1160, 5107 (West 1991 and Supp. 1998); 38 C.F.R. §§ 4.85, 
4.87, Tables VI, VII, Code 6101 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, claims for increased evaluations are considered to 
be well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  

The Board is satisfied that all relevant facts pertaining to 
the right ear hearing loss disability have been properly 
developed.  There is no indication that there are additional 
pertinent records which have not been obtained.  No further 
assistance to the appellant is required to comply with the 
duty to assist mandated by 38 U.S.C.A. § 5107.

The appellant claims that his right ear hearing loss 
disability has worsened and warrants an increased disability 
rating.  Disability evaluations are determined by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  The percentage ratings in the SCHEDULE FOR 
RATING DISABILITIES represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (1998).  

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (1998).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  

A review of the record indicates that service connection was 
granted for traumatic lesions, with psychoneurotic symptoms 
and defective hearing of the right ear, as aggravated by 
service, in a rating decision of September 1947.  The 
veteran's service medical records show several instances 
during which he had complained of right ear hearing loss 
following a preservice accident in 1935, when he fell off a 
truck and suffered a fractured right temporal bone.  He lost 
consciousness for an undetermined number of hours and was 
hospitalized for one to two months.  

On entrance examination his right ear hearing was determined 
to be 8/20.  Following numerous complaints, the veteran was 
diagnosed with constitutional psychopathic state, and 
emotional instability, which was determined to pre-exist 
service.  On examination for Certificate of Disability 
Discharge his right eardrum was intact.  It was noted that he 
had defective hearing, which he had always had; and that no 
treatment was appropriate for the condition.  The diagnosis 
was deafness, conductive and perceptive, cause undetermined.  

He was discharged for chronic, severe, anxiety state 
manifested by headaches, nausea, vomiting, and numerous 
somatic complaints.  He was determined to be incapacitated by 
this disorder, and incapable of performing routine military 
duties.  It was determined to have existed prior to service 
and not to have been incurred in the line of duty.  He never 
served outside the U.S.

The Board points out the above factual evidence from the 
veteran's claims folder so that the record is clear.  The 
veteran has at various times attributed his deafness to 
shellfire, and has testified that he was discharged for an 
ankle and hearing loss disability.

A review of the recent medical evidence of record shows the 
veteran requesting an increased evaluation for his right ear 
hearing loss in March 1996.  He reported treatment in 
February 1996.  Audiology notes, dated in February 1996, show 
the veteran reporting that he suffered a concussion in 
training during WWII that destroyed his hearing in the right 
ear.  It was noted that he showed no thresholds to stimuli in 
the right ear, with either air or bone conduction.  There was 
no response to speech stimuli on the right.  The left ear 
speech reception threshold was 15 decibels with a 96 percent 
speech discrimination score.

The report of a VA audio examination, dated in May 1997, 
shows the veteran stating that he was injured in service in 
1942.  He reported that he was on an infiltration course when 
a pillbox blew up and he was hit on the head.  He stated that 
decreased hearing and bleeding from the right ear were noted 
immediately.  He complained of tinnitus in the right ear.

Pure tone results were as follows:

HZ		Left Ear			Right Ear

1000		15				110
2000		15				110
3000		40				110
4000		40				110
AVG		27.5				110

Pure tone testing in the left ear revealed a mild to 
moderately severe loss above 2kHz with excellent work 
recognition ability.  No thresholds were obtained in the 
right ear to air and bone conduction testing.  The examiner 
was unable to test word discrimination with no usable 
thresholds.  

The Board notes the veterans testimony at his personal 
hearing, conducted in September 1997.  He stated that he 
could hear less now in the right ear than before.  He 
complained of pains going through his head, and buzzing in 
his ears.  He stated that sometimes he feels that he gets a 
shock going right through his ears like a dart or a knife.  
He reported that he was told on recent examination that his 
hearing was getting worse.  He reported that he had 
difficulty hearing conversation, and that he needed to turn 
the volume up on the television.  

Evaluations of defective hearing range from noncompensable to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold levels as 
measured by pure tone audiometry tests.  To evaluate the 
degree of disability from defective hearing, the revised 
rating schedule establishes 11 numeric designations of 
impaired efficiency from level I, for essential normal 
acuity, through level XI, for profound deafness.  38 U.S.C.A. 
§ 1160(a) (West 1991 and Supp. 1998); 38 C.F.R. § 4.85, et 
seq., Codes 6100- 6110 (West 1998).

Modern pure tone audiometry testing and speech audiometry 
utilized in VA audiometry clinics are well adapted to 
evaluate the degree of hearing impairment accurately.  
Methods are standardized so that the performance of each 
person can be compared to a standard of normal hearing, and 
ratings are assigned based on that standard.  The assigned 
evaluation is determined by mechanically applying the rating 
criteria to certified test results.  Lendenmann v. Principi, 
3 Vet. App. 345 (1992).

If a claimant has service-connected hearing loss in one ear 
and nonservice-connected hearing loss in the other ear, the 
hearing in the ear having nonservice-connected loss should be 
considered normal for purposes of computing the service- 
connected disability rating, unless the claimant is totally 
deaf in both ears.  VAOPGCPREC 32-97.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
The regulations do not give past medical reports precedence 
over current findings. Francisco v. Brown, 7 Vet. App. 55 
(1994).

VA audiometry testing shows that the right ear's average pure 
tone decibel loss is greater that 97 decibels with 
essentially zero percent discrimination.  Accordingly, the 
veteran's right ear average pure tone decibel loss is level 
XI.  38 C.F.R. § 4.87, Table VI.  Because service connection 
has not been established for left ear hearing loss, and the 
left ear is not totally deaf, it is considered normal (Level 
I) for VA rating purposes.  According to mechanical 
application of C.F.R. § 4.87, Table VII, level I (better ear) 
combined with level XI (poorer ear) produces a 10 percent 
evaluation under Diagnostic Code 6101.  Therefore, after 
consideration of all the evidence, including the testimony, 
the Board finds that the preponderance of the evidence is 
against the claim for a rating greater that 10 percent for 
the above conditions.  

The veteran's representative has requested an extra-schedular 
evaluation for the right ear hearing loss.  In light of Floyd 
v. Brown, 9 Vet. App. 88 (1996), the Board does not have 
jurisdiction to address the provisions of 38 C.F.R. § 
3.321(b)(1) in the first instance. 


ORDER

The claim for an increased evaluation for service-connected 
right ear hearing disability is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 
- 7 -


- 1 -


